Citation Nr: 1802476	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety/depressive disorder with panic attacks.


REPRESENTATION

Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Board remanded the claim for further development.  In February 2015, the Board denied the claim.  The Veteran appealed, and in an August 2015 Joint Motion, the United States Court of Appeals for Veterans Claims set aside part of the Board's decision and remanded the matter for further consideration.  In December 2015 the Board denied the claim for a rating in excess of 50 percent for anxiety, and entitlement to TDIU.  In July 2017 the Court set aside the portion of the Board's decision pertaining to an increased rating for anxiety, and affirmed the denial of TDIU.


FINDINGS OF FACT

1.  Prior to April 30, 2015, the symptoms of the Veteran's anxiety and depressive disorder with panic attacks were of such a nature and severity as to result in occupational and social impairment with reduced reliability and productivity, and difficulty adapting to stressful circumstances.

2.  As of April 30, 2015, the symptoms of the Veteran's anxiety and depressive disorder with panic attacks were of such a nature and severity as to result in occupational and social impairment with deficiencies in most areas.

3.  The Veteran's anxiety and depressive disorder with panic attacks has not at any time pertinent to the appeal resulted in total occupational and social impairment.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for anxiety and depressive disorder with panic attacks, prior to April 30, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2017).

2.  The criteria for a rating of 70 percent, but not higher, for anxiety and depressive disorder with panic attacks, as of April 30, 2015, but not earlier.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7 (2017).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA provides a rationale for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's psychiatric disability is currently rated 50 percent disabling, under Diagnostic Code 9412.  38 C.F.R. § 4.130 (2017).  Anxiety/depressive disorder is rated under the General Rating Formula for Mental Disorders. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2017).  The regulation has been changed to designate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  

In evaluating the evidence, the Board also considers the GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in the VA's Schedule for Rating Disabilities.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

A May 2007 private treatment record shows bilateral papilledema with associated decreased visual acuity and unilateral headaches.  The Veteran reported that she got fired secondary to her medical problems requiring time off.  The examiner noted the likely diagnosis as hypertension.  The examiner stated sarcoid and pseudotumor cerebri as possible diagnoses. 

A May 2007 VA treatment record listed insomnia as one of the Veteran's problems. She was described as depressed.  During that same month, a private treatment record indicated that the Veteran had generalized fatigue.

In a June 2007 VA treatment record, the Veteran reported blurred vision in the right eye and fear she would be unable to hold her job with those disabilities of decreased vision and pain in her shoulders, right neck, temples, base of her skull, top of her head, and right eye. 

In October 2007, the Veteran presented for VA treatment to seek relief from anxiety related to her father's recent death.  The Veteran was observed with flat affect, held her hand to the right side of her head, and spoke in a nearly inaudible monotone.  The assessment was anxiety.

The Veteran presented for VA treatment in November 2007.  She complained of having heart palpitations and chest pain intermittently over the past several months. She described seven to eight emergency department visits which were largely unfruitful with attributing her symptoms to anxiety.  

In a January 2008 statement in support of a claim for increased rating for depression/ anxiety, the Veteran indicated that she had a difficult time dealing with her current medical condition and had been out of work since the onset of the problem which began in April 2007. 

A March 2008 VA treatment record noted the Veteran worked as an accountant with memory problems.  In a March 2008 letter, [REDACTED] indicated that the Veteran requested a letter to address observations about the Veteran during the period she worked for him as a temporary Staff Accountant from September 2007 to October 2007.  Mr. [REDACTED] described the Veteran as bright, capable, and an efficient professional who was productive, required little supervision, and completed tasks quickly and accurately.  He indicated that she seemed off after a few weeks with her performance half of what it was on a normal day.  Mr. [REDACTED] indicated that he was not aware of the Veteran's medical condition at that time.

In a March 2008 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the supervisor indicated the Veteran worked in April 2007 for 40 hours a week as a senior accountant from April 8, 2007, to April 18, 2007.  It did not indicate whether any time was lost during the 12 preceding months due to disability nor any reason for termination of employment.  The employer indicated that no concessions were made to the employee by reason of age or disability.

In an April 2008 statement, the Veteran stated that her current medical condition of pseudotumor celebri had caused an increased sense of anxiety and caused her to seek emergency medical treatment repeatedly for palpitation anxiousness.  She further stated that she believed that her increased problems stemmed from her ongoing medical condition of intracranial hypertension, which rendered her totally and completely blind on its onset.  She indicated that she continued to seek medical attention for that ongoing problem that at times overwhelmed in its physical and emotional complexity.  She further indicated that she attempted to return to work on several occasions to only be dismissed due to numerous absences for medical appointments or inability to keep up with the demands of the job. 

In an April 2008 VA examination, the Veteran reported that she had been withdrawn and had poor work experiences.  She further reported that after her hysterectomy and visual changes, she developed anxiety with depression.  She stated that during the attacks, her face changed.  She became agitated and had palpitations that occurred intermittently.  She also stated that she had trouble sleeping with occasional insomnia and had taken a prescription sleep-aid as needed. The Veteran indicated that she had no psychotherapy, psychiatric hospitalizations, or emergency room visits within the past year.  She also acknowledged that there had been no changes in her daily activities or in her social functioning.  

On mental status examination, the examiner found the Veteran to be a fairly reliable historian, but not totally accurate.  She was well oriented with normal appearance and hygiene; her behavior was appropriate; affect and mood appeared abnormal showing flattening and depressed mood, which was continuous throughout the interview.  Communication and speech were normal.  She reported that she could not concentrate or calculate well.  The Veteran further reported that her panic attacks were present, intermittent, and depended on the situation manifested by shortness of breath and palpitations.  The examiner did not observe delusions, hallucinations, or obsessional rituals.  The Veteran denied being suspicious, but stated that she was paranoid about VA and would not go back there.  The examiner noted that her thought processes were normal.  There was no impaired abstract thinking.  The examiner stated the Veteran's judgment appeared to be questionable as she had recently traveled to China for a business deal and lost quite a bit of money.  The Veteran reported that her memory was poor with difficulties in retaining learned materials.  However, she was able to recite six digits forward and four digits backwards.  She was also able to name the last four presidents but serial seven subtractions were done very poorly and slowly.  There was no homicidal or suicidal ideation.  The axis I diagnosis was adjustment disorder with anxiety and depression.  The axis II diagnosis was personality disorder, not otherwise specified (NOS).  The axis III diagnosis was noted as damage to the right femoral nerve, questionable shunt in her brain.  The axis IV diagnosis noted that the Veteran worried about her illnesses.  She was assigned a GAF score of 55. 

The April 2008 VA examiner opined that the Veteran was able to manage her own benefits and had no difficulty in performing activities of daily living.  She was found able to establish and maintain effective social relationships, but she had not been effective at work.  The examiner determined that her psychiatric symptoms were mild or transient, but could cause occupational and social impairment.  The examiner acknowledged the Veteran's report that she had trouble during times of stress when people irritated her.  The examiner indicated that the Veteran showed depressed mood, anxiety, and mild memory changes.  She showed a flattened affect, difficulty understanding complex commands, and disturbances of motivation and mood.  The examiner also noted that the Veteran had difficulty in understanding complex commands due to concentration problems.  The examiner determined that at the present time, there was no immediate threat to herself or others.

In a June 2009 notice of disagreement, the Veteran identified blindness, severe headaches, and the onset of asthma, heart condition, and extreme anxiety in support of the claim for increase.

In a July 2009 statement, the Veteran indicated she was sent by her private psychologist to a vocational rehabilitation specialist regarding her continued complaint regarding stress and anxiety and reduced ability to understand and comprehend simple tasks that were having a direct impact on her ability to perform school and occupational work.  The Veteran reported difficulty regarding personal relationships or lack thereof.  The Veteran also reported that testing showed that her cognitive levels were within normal limits.  She stated that her overall physical and mental health continued to decline until she lost her vision completely which caused her anxiety and stress to worsened and further deteriorated her ability to work.  She reported extreme irritability that kept her isolated from family and friends and had prevented enjoying significant relationships. 

In an October 2009 statement, the Veteran indicated a desire for a 100 percent rating for anxiety and depressive disability.  She reported that the onset of her medical conditions began in early 2007 and required an unusual number of doctor's appointments and emergency room visits.  She indicated that the frequency of those visits required her to miss a considerable amount of work.  She reported that the immediate onset of her visual obstruction/blindness made her incapable of performing her job both physically and mentally.  She further stated that the extreme stress associated with that life changing event had a profound impact on her mental state of mind.  The Veteran indicated that her current illness worsened her service-connected medical condition of the anxiety/depressive disorder.  She reported isolation, severe irritability, trouble maintaining relationships, and a general sense of fatigue.  She noted that she had been diagnosed with pseudotumor cerebri. 

In an August 2013 VA examination, the Veteran reported that she tended to be impatient and irritable but had improved.  The Veteran stated that she had depression and anxiety, but stated that she had made a conscious effort to improve.  She reported mood issues on her paternal side of the family.  She was prescribed Paxil by VA, which she stopped taking after two days because she did not like the way it made her feel.  The Veteran reported that she was doing better in terms of her mental health and that her church and faith had helped her a great deal.  There was no evidence or report of psychosis. 

The examiner noted the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran was given an axis I diagnosis of adjustment disorder mixed.  The following symptoms attributed to her diagnosis: depression, anxiety, motivation fluctuating, interest fluctuating, and energy level.  The Veteran was also given an axis II diagnosis of personality disorder NOS.  It was noted to be manifested by a more persistent pervasive pattern of interacting with other people and the world around her.  The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  She was assigned a GAF score of 65.

The August 2013 VA examiner opined that there was no change in the Veteran's diagnosis of anxiety/depressive disorder with panic attacks.  The examiner further opined that the Veteran's mood symptoms caused a low level of motivation and energy, and high level of isolation, which affected her ability to effectively relate in a work setting to others.  The examiner acknowledged the Veteran's reports that she had improved.  However, the examiner noted that the Veteran's concentration and memory were still affected and that would affect her work performance.  The examiner finally noted that the Veteran did not appear to pose any threat of danger or injury to self or others.

On an April 2015 VA mental disorders examination, the examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was also noted as having difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful situations; depressive mood; anxiety; chronic sleep impairment; mild memory loss; impairment of short and long term memory; memory loss of names for close relatives, own occupation, or own name; and an inability to establish and maintain meaningful relationships.  The Veteran reported that she no longer experienced panic attacks, but continued to deal with symptoms of depression/anxiety. The Veteran reported she had no mental health treatment since her last VA examination.  The Veteran reported she was not currently taking any psychiatric medication.  She reported returning to work three years ago and that she was charged with workplace violence related to a verbal altercation with a co-worker who was being overly disrespectful towards her.  She reported that she was able to continue working despite being harassed by her supervisor who she reported resented Veterans for being able to secure jobs at their location related to programs set up to emoploy Veterans.  The Veteran further stated that an attempt was made to fire her during her probationary period which was caused increased stress and led to an increased need for days off from work.

Regarding behavioral observations, the examiner noted that the Veteran was a slim, neatly and appropriately dressed female of average height and weight.  She was pleasant and cooperative throughout evaluation, was orientated in all spheres, and did not present with mood instability, or behavioral peculiarities.  Her thought content was free from suicidal or homicidal ideation, paranoia, auditory, or visual hallucinations.  The Veteran reported that she no longer experienced panic attacks as she once did.

The Veteran has provided credible statements regarding symptoms at every VA examination.  More specifically, the Board notes the Veteran's ongoing complaints about the challenges she faces in the workplace as a result of her anxiety.  The challenges and events described by the Veteran tends to show difficulty adopting to stressful situations at work or in work like settings.  The April 2015 examiner further highlighted the Veteran's difficulty in establishing and maintaining effective social and work relationships.  The Veteran has exhibited improvement in certain symptoms associated with her service connected disability, such as her calm mental mood and decreased panic attacks, but the Veteran has also exhibited difficulty with maintaining effective relationships and adopting to a stressful work environment.  As a result, the Board finds the evidence for and against the claim to be in equipoise, and grants the 70 percent rating from the date of the VA examination, April 30, 2015.  Considering these examinations, and there documentation, the disability has not been manifested by total social and occupational impairment at any time in appellate status.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

While the Veteran's psychiatric symptomology has caused occupational difficulties during the appeal.  The Board finds that those difficulties, prior to the most recent VA examination, resulted in no more than reduced reliability and productivity at work.  For example, in March 2008, a former supervisor indicated that although he noticed the Veteran's performance seemed a little off after a few weeks when employed September 2007 to October 2007, he described the Veteran as bright, capable, and an efficient professional who was productive, required little supervision, and completed tasks quickly and accurately.  Similarly, there is evidence the Veteran worked for 40 hours a week as an accountant from September 2007 to Mach 2008 with the reason for termination as the end of assignment and not disability.  A VA examiner in August 2013 acknowledged the Veteran's reports that her psychiatric symptoms had improved, and noted that the Veteran's concentration and memory were still affected and that would affect her work performance as an accounting and budget analyst and slow her down and decrease work efficiency. Not only was the Veteran's continued symptomology reflected in her effectiveness at work, but it is also contemplated in the 50 percent criteria that was assigned.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent rating were met as of April 30, 2015, but not earlier.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to a rating greater than 50 percent for anxiety/depressive disorder with panic attacks prior to April 30, 2015, is denied.

Entitlement to a rating of 70 percent for anxiety/depressive disorder with panic attacks as of April 30, 2015, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


